DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Priority is recognized based on the provisional application filed with the United States Patent and Trademark Office on May 22nd, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-11, 13, 15-16, 18-36, 38, 40-41 and 43-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fead et al. (US Patent Application Publication 2020/0320469 A1).
Regarding Claim 1 and 26, Fead teaches:
An enterprise inventory management system/ method for maintaining inventory data, comprising (See Fead ¶ [0060] - describes an inventory management system for a supply chain network): 
a global inventory database subsystem for cataloging a plurality of inventory items, each of said items identified by at least a unique identification code (As the specification of the instant application defines “a global inventory database subsystem” as a server, see Fead ¶ [0036] - describes the system collecting and maintaining inventory data [database], [0039-0041] - describes the system using at least servers connected over various types of networks to execute said collecting and maintenance of inventory data and [0051] - using RFID unique item identification codes (IIC)); and, 
a radio frequency identification (RFID) interrogator subsystem, said RF interrogator subsystem operative to read RFID tags associated with each of said plurality of inventory items, wherein each of said RFID tags is programmed with at least said unique identification code for its associated item (See Fead ¶ [0025] - describes an employee using an RFID scanner to read RFID tags of inventory items to execute inventory management functions and [0051] - using RFID unique item identification codes (IIC)); 
wherein, said RFID interrogator subsystem is operable to: 
receive, from said global inventory database subsystem, at least one unique identification code for an item (See Fead ¶ [0053-0054] - describes the RFID system replying to an RFID scanner with unique scan data); 
scan the RFID tags of items contained at a physical location (See Fead ¶ [0025] - describes an employee using an RFID scanner to read RFID tags of inventory items to execute inventory management functions); and, 
report, to said global inventory database subsystem, whether the item associated with said at least one unique identification code is present at said physical location (See Fead ¶ [0049-0050] - describes the system identifying the location of an item and reporting said location of said item back to backend computing devices [servers]).  
Regarding Claim 2 and 27, Fead teaches:
The system/ method recited in claim 1 and 26, wherein said RFID interrogator subsystem is further operable to:
receive an Advance Shipping Notice (ASN) from said global inventory database subsystem, said ASN identifying a plurality of new inventory items to be received at said physical location; 
scan the RFID tags of all items contained in a shipment, whereby receipt of all expected items identified in said ASN can be verified (See Fead ¶ [0125-0126] - describes the system using a comparative inventory report to verify that the expected inventory items have moved from a first location to a different second location as intended).  
Regarding Claim 3 and 28, Fead teaches:
The system/ method recited in claim 1 and 26, wherein said RFID interrogator subsystem emits an audible tone when an item associated with said at least one unique identification code is scanned (See Fead ¶ [0029] - describes the system giving a user audible feedback when an RFID tag is scanned for the first time).  
Regarding Claim 4 and 29, Fead teaches:
The system/ method recited in claim 3 and 28, wherein said step of receiving, by said RFID interrogator subsystem, comprises receiving a plurality of unique identification codes associated with a like plurality of items, said RFID interrogator subsystem emitting an audible tone only the first time an item associated with any of unique identification codes is scanned (See Fead ¶ [0029] - describes the system giving a user audible feedback when an RFID tag is scanned for the first time), whereby the presence or absence of said plurality of items can be confirmed when all items at said physical location have been scanned and no further audible tone is emitted (See Fead ¶ [0053] - describes the system using a process of deduplication to count RFID tags on items only once; ¶ [0029] audible indication only occurs the first time the unique identifier is scanned).  
Regarding Claim 5 and 30, Fead teaches:
The system/ method recited in claim 4 and 29, wherein said report to said global inventory database subsystem identifies at least one of the presence or absence of each of said plurality of items at said physical location (See Fead ¶ [0058] - describes the system determining how many of a particular item are present in a particular location).
Regarding Claim 6 and 31, Fead teaches:
The system/ method recited in claim 1 and 26, wherein said physical location is the sales floor of a store (See Fead ¶ [0058] - describes the system determining how many of a particular item are present in showroom/ display area/ front of the store, which are considered as functionally equivalent to a sales floor for the purpose of examination).  
Regarding Claim 7 and 32, Fead teaches:
The system/ method recited in claim 1 and 26, wherein said RFID interrogator subsystem is further operative to scan items contained with a second physical location (See Fead ¶ [0058] - describes the system determining how many of a particular item are present in a second location).  
Regarding Claim 8 and 33, Fead teaches:
The system/ method recited in claim 7 and 32, wherein said second physical location is a back stock area of said store (See Fead ¶ [0058] - describes the system determining how many of a particular item are present in a storeroom/ stockroom/ back of a store).  
Regarding Claim 9 and 34, Fead teaches:
The system/ method recited in claim 1 and 26, wherein said step of reporting causes said global inventory database subsystem updates the physical location of ones of said plurality of items in response to the receipt of said report from said RFID interrogator subsystem (See Fead ¶ [0056-0057] - describes the system using RFID scan data to update the inventory record stored in the backend computer devices).  
Regarding Claim 10 and 35, Fead teaches:
The system/ method recited in claim 1 and 26, wherein said global inventory database subsystem maintains at least one attribute for each of said plurality of inventory items (See Fead ¶ [0036] - describes the system using tracking item attributes such as style, size and color).  
Regarding Claim 11 and 36, Fead teaches:
The system/ method recited in claim 10 and 35, wherein said attribute defines a status of said associated item (See Fead ¶ [0025] - describes the system tracking a stocking status or a display status of an item).
Regarding Claim 13 and 38, Fead teaches:
The system/ method recited in claim 10 and 35, wherein said global inventory database subsystem updates an attribute of an inventory item in response to the receipt of said report from said RFID interrogator subsystem (See Fead ¶ [0055-0057] - describes the system obtaining at least item attribute information from RFID tag scans associated with said items and updating an inventory record stored on backend computing devices with said scan information).  
Regarding Claim 15 and 40, Fead teaches:
The system/ method recited in claim 1 and 26, wherein said RFID interrogator subsystem comprises a plurality of fixed or mobile RFID interrogators (See Fead ¶ [0042] - describes the system using multiple types of mobile devices and a workstation, which is considered to be a fixed device for the purpose of examination and [0048] - describes a user device in communication with an RFID scanner thought multiple means, including as a single device).  
Regarding Claim 16 and 41, Fead teaches:
The system/ method recited in claim 15 and 40, wherein said plurality of mobile RFID interrogators comprises at least first and second handheld RFID interrogators, each of which are operative to share data associated with scanned items, said data including at least the unique identification code for each scanned item (See Fead ¶ [0029] - describes the system using multiple user devices receiving RFID scan data identifying items during a scanning session, wherein said multiple user devices are operating within the same scanning session so each user operating said user devices knows which items have been scanned and which items still need to be scanned and [0048] - describes the user device as coupled to and RFID scanner or that an RFID scanner is integrated into said user device).  
Regarding Claim 18 and 43, Fead teaches:
The system/ method recited in claim 16 and 41, wherein said data is shared in real-time (See Fead ¶ [0006-0007] - describes the system sharing inventory data in real-time or near real-time).  
Regarding Claim 19 and 44, Fead teaches:
The system/ method recited in claim 16 and 41, wherein said data is directly shared between said first and second handheld RFID interrogators via a wireless connection (See Fead ¶ [0029] - describes a first user device initiating an instant scanning session and broadcasting an invitation to second user device to join said instant scanning session and [0048] - describes an RFID scanner communicatively coupled to a user device or that said RFID scanner and said user device maybe a single device).  
Regarding Claim 20 and 45, Fead teaches:
The system/ method recited in claim 16 and 41, wherein said data is indirectly shared between said first and second handheld RFID interrogators via said global inventory database subsystem (See Fead ¶ [0048] - describes an RFID scanner communicatively coupled to a user device or that said RFID scanner and said user device maybe a single device and [0073-0074] - describes a first, second and third user device sending RFID scan data to an inventory server).  
Regarding Claim 21 and 46, Fead teaches:
The system/ method recited in claim 16 and 41, wherein each of said handheld RFID interrogators emits an audible tone only the first time an item associated with a unique identification code is scanned, and inhibits said audible tone when scanning an item associated with a unique identification code previously scanned by the same or another of said handheld RFID interrogators, whereby the presence or absence of said plurality of items can be confirmed when all items at said physical location have been scanned and no further audible tone is emitted by any of said handheld RFID interrogators (See Fead ¶ [0060] - describes an RFID scanner emitting audible feedback (among other types) when said scanner recognizes an item identification code (IIC) for the first time during an inventory scanning event, wherein said IIC is ignored if it happens to be scanned a second time by the same or another scanner during the same inventory scanning event).  
Regarding Claim 22 and 47, Fead teaches:
The system/ method recited in claim 1 and 26, wherein said global inventory database subsystem comprises at least one processor and at least one memory, said at least one memory containing instructions which, when executed by said at least one processor, are operative to perform the claimed functions of said global inventory database subsystem (See Fead ¶ [0039-0041] - describes the system using at least servers connected over various types of networks to execute said collecting and maintenance of inventory data and [0084] - describes the system operating based on instructions stored in memory).  
Regarding Claim 23 and 48, Fead teaches:
The system/ method recited in claim 1 and 26, wherein said global inventory database subsystem is hosted in a cloud computing system (See Fead ¶ [0063] - describes the system operating in a cloud architecture).  
Regarding Claim 24 and 49, Fead teaches:
The system/ method recited in claim 1 and 26, wherein said RFID interrogator subsystem comprises at least one processor and at least one memory, said at least one memory containing instructions which, when executed by said at least one processor, are operative to perform the claimed functions of said RFID interrogator subsystem (See Fead ¶ [0037-0038] - describes an inventory system using RFID as a component of said system and that the functions of the components of said system are executed by a processor).  
Regarding Claim 25 and 50, Fead teaches:
The system/ method recited in claim 1 and 26, wherein said unique identification code comprises an Electronic Product Code (EPC) (See Fead ¶ [0030] - describes the system recognizing Electronic Product Codes among other types of unique identifiers).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 12, 14, 17, 37, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Fead et al. (US Patent Application Publication 2020/0320469 A1) and in view of Zerlina et al. (US Patent Publication 9,830,484 B1).
Regarding Claim 12 and 37, Fead teaches:
The system/ method recited in claim 11 and 36, wherein said status comprises: 26SML-003A available (See Fead ¶ [0030] - item availability); reserved (See Fead ¶ [0006] - placing an item on hold [reserving said item]); sold (See Fead ¶ [0031] - using sales transactions to update inventory records); (See Fead ¶ [0030] - describes an example of an unsalable [unsellable] item because the condition of said item [used] does not match the condition of said item that a customer is looking for [new], which prevents the shopper from visiting the store location holding said item [shoulder pads]).
Although the system of Fead teaches RFID scan data comprising various attributes of various items associated with RFID tags, including the condition of said items, Fead does not explicitly teach that a condition of the item is damaged.  This is taught by Zerlina (See Col. 22 lines 20-31 - describes an RFID tag on a container, wherein said tag associates said container with various types of damage conditions).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate item condition status in a system that monitors said items, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 14 and 39, Fead teaches:
The system/ method recited in claim 12 and 37, wherein said RFID interrogator is operative to encode an RFID tag associated with an inventory item with said status (See Fead ¶ [0060-0061] - describes the system embedding granular types of data that comprise the status of an item within RFID tags).  
Regarding Claim 17 and 42, Fead teaches:
The system/ method recited in claim 16 and 41, wherein said data associated with scanned items includes the (See Fead ¶[0050] - describes the system using a temporal relationship between a location of an item and an RFID scan of said item, wherein a location for said item is determined if the RFID scanning of said item is accomplished within a threshold amount of time), whereby said enterprise inventory management system can synchronize data associated with each inventory item (See Fead ¶ [0035] - describes user devices as being provided with near-real-time feedback and [0059] - describes the system communicating the entire inventory record to each user device, regardless of which device generated item scanning data during an inventory scanning session).  
Although the system of Fead teaches RFID scan data comprising various parameters, including the time of a scan event, Fead does not explicitly teach the time format of a date.  This is taught by Zerlina (See Col. 16 lines 49-56 - describes a date and time being associated with a transmission of an RFID signal [scan]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate time records for item activity events in a system that monitors said items, thereby increasing the accuracy and efficiency of said system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687